                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

SHAUN C. ALLEN,
ADC #158525                                                                          PLAINTIFF

V.                             CASE NO. 5:17-cv-302-BRW-BD

WENDY KELLEY, et al.                                                           DEFENDANTS

                                            ORDER

       I have received a Partial Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere.    After careful review of the Recommendation and the timely

objections, I approve and adopt the Recommendation in all respects.

       Accordingly, Defendants’ motion for summary judgment on the issue of exhaustion

(Doc. No. 152) is GRANTED IN PART and DENIED IN PART.

       Mr. Allen’s excessive-force claims against Defendants will proceed. The failure-to-train

and corrective-inaction claims against Defendants are dismissed, without prejudice, for failure to

exhaust administrative remedies.

       IT IS SO ORDERED, this 9th day of May, 2019.




                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE
